DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2, 4-6, 9, 11, 13-15, and 18 are objected to because of the following informalities:  
Claim 2 recites the limitation “the free segments” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 2 recites the limitation “at least one of the free segments” in line 8.  There is insufficient antecedent basis for this limitation in the claim.   Examiner suggests amending it to read “at least one of the at least one free segment”.
Claim 4 recites the limitation “the free segments” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 4 recites the limitation “the free segments” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 5 recites the limitation “the free segments” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 5 recites the limitation “the number” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a number”.
Claim 5 recites the limitation “the free segments” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 5 recites the limitation “the number” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a number”.
Claim 5 recites the limitation “the free segments” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Examiner suggests amending line 1 of claim 6 to read “the at least one free segment”.
Claim 9 recites the limitation “the free segments” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 11 recites the limitation “the free segments” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 11 recites the limitation “the free segments” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 13 recites the limitation “the free segments” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 13 recites the limitation “the free segments” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 14 recites the limitation “the number” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a number”.
Claim 14 recites the limitation “the free segments” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Claim 14 recites the limitation “the number” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a number”.
Claim 14 recites the limitation “the free segments” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.
Examiner suggests amending line 1 of claim 15 to read “the at least one free segment”.
Claim 18 recites the limitation “the free segments” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the at least one free segment”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al. (Pub. No. US 2019/0205035) in view of Pletka et al. (Pub. No. US 2019/0212949).

Claim 1:
Mizushima et al. disclose a method for overwriting data, comprising: 
comparing, based on a request for overwriting target data in a storage area to cover original data, a first compression ratio of the target data with a second compression ratio of the original data [fig. 9A; pars. 0106-0109, particularly par. 0109 – The compression ratios of the original data and the updated data are determined and compared. Count values according to the comparison are stored in count value 721 of the table. (“For example, if stored data compressed with the first method at a compression ratio of 30% is updated to data compressed with the first method at a compression ratio of 70%, the value of the count value 721 in a range of 21% to 40% decrements by one, and the value of the count value 721 in a range of 61% to 80% increments by one.”)];  
in accordance with a determination that the first compression ratio is larger than the second compression ratio, compressing the target data into a plurality of data fragments at the first compression ratio [fig. 9A; pars. 0106-0109, particularly par. 0109 – Update data is compressed and stored to overwrite originally compressed data whether or not the update data has a lower or higher compression ratio. (“For example, if stored data compressed with the first method at a compression ratio of 30% is updated to data compressed with the first method at a compression ratio of 70%, the value of the count value 721 in a range of 21% to 40% decrements by one, and the value of the count value 721 in a range of 61% to 80% increments by one.”). Alternatively, as will be discussed below, Pletka et al. disclose making storage decisions according to the size of update data as compared to original data.];  
However, Mizushima et al. do not specifically disclose:
storing the plurality of data fragments in a plurality of overwriting segments in the storage area, the plurality of overwriting segments being previously used for storing corresponding fragments of the original data; and 
storing at least one padding data fragment in at least one free segment interleaved with the plurality of overwriting segments and/or free sectors in the plurality of overwriting segments.
In the same field of endeavor, Pletka et al. disclose:
storing the plurality of data fragments in a plurality of overwriting segments in the storage area, the plurality of overwriting segments being previously used for storing corresponding fragments of the original data [pars. 0058, 0074 – When the updated data of the strip is equal to or smaller than the original data, it is written to the storage device that stored the original strip. However, flash memory is typically not updated in-place, as it must be erased before it can be overwritten. Pletka et al. Disclose that the invention may be practiced using a conventional hard disk drive. Hard disks may be directly overwritten. One would be motivated to use a hard disk instead of a flash memory in order to provide a more cost effective mass storage device. (“That is, when the new data strip has the same compressed size or a smaller compressed size that the old data strip the old data strip and the old parity strip are read from their respective storage devices and XORed with the new data strip (which is padded with zeroes for the parity calculation if the compressed size of the new data strip is smaller than the old data strip). The new parity strip is written to the storage device that stored the old parity strip and the new data strip is written to the storage device that stored the old data strip” … “In addition, although embodiments have been described that include use of an NVM such as a phase change memory (PCM), it should be appreciated that embodiments of the present invention can also be used with other types of non-volatile random access memory (NVRAM) including, for example, flash memory, as well as traditional rotational hard drives (HDDs), shingled magnetic recording hard disk drives (SMR HDDs) and combinations thereof.”)]; and 
storing at least one padding data fragment in at least one free segment interleaved with the plurality of overwriting segments and/or free sectors in the plurality of overwriting segments [par. 0021 – Padding data may be stored. Strips together form a stripe, such that, padding data of strips is interleaved with the data of the strips in the stripe. One would be motivated to store the padding data in order to avoid adding and removing the padding data during parity calculation. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizushima et al. to include compressing data, as taught by Pletka et al., in order to provide the fault tolerance of 

Claim 2 (as applied to of claim 1):
Pletka et al. disclose wherein storing at least one padding data fragment in at least one free segment interleaved with the plurality of overwriting segments and/or free sectors in the plurality of overwriting segments comprises: 
determining candidate padding segments of the storage area [par. 0021 – It is determined which strips are sized less than the largest strip. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)]; 
determining, from the determined candidate padding segments, the free segments and the free sectors based on locations of sectors storing the plurality of data fragments in the overwriting segments [par. 0021 – It is determined how much of the strip to pad based on how much data is stored in the strip versus the size of the largest strip. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)]
storing the padding data fragments in at least one of the free segments and the free sectors [par. 0021 – Strips are padded. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)]. 

Claim 6 (as applied to claim 1 above):
Pletka et al. disclose:
wherein at least one free segment interleaved with the plurality of overwriting segments is positioned between a starting overwriting segment and an ending overwriting segment of the plurality of overwriting segments [par. 0021 – Strips together form a stripe, such that, padding data of strips is interleaved with the data of the strips in the stripe. Free segments exist in the empty space between the data portions of compressed strips. Padding data may be stored in the free segments. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)]. 
 
Claim 7 (as applied to claim 1 above):
Pletka et al. disclose:
wherein the storage area is divided into a plurality of segments based on a starting sector index and a segment length of the storage area [fig. 7; pars. 0002, 0022, 0056, 0059 - The storage is divided into logical pages, physical pages, strips, and stripes.]. 
 
Claim 8 (as applied to claim 1 above):
Pletka et al. disclose:
wherein the padding data fragments are different from the data fragments [par. 0056 – Data is padded with zeroes. (“For parity calculations, all compressed data strips smaller than the largest compressed data strip are padded with zeroes to be the same size as the largest compressed data strip.” … “It should be appreciated that data patterns other than zeros may be used for the padding.”)]. 
 
Claim 9 (as applied to claim 1 above):
Pletka et al. disclose wherein storing at least one padding data fragment in at least one free segment interleaved with the plurality of overwriting segments or free sectors in the plurality of overwriting segments comprises: 
storing the at least one padding data fragment in the free segments between the starting overwriting segment and the ending overwriting segment of the plurality of overwriting segments and/or in the free sectors of the plurality of overwriting segments, such that the plurality of data fragments are continuous [par. 0021 – Strips together form a stripe, such that, padding data of strips is interleaved with the data of the strips in the stripe. Free segments exist in the empty space between the data portions of compressed strips. Padding data may be stored in the free segments. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)]. 
 
Claim 10:
Mizushima et al. disclose a device for storing data, comprising: 
at least one processing unit [figs. 2-3; par. 0054 – (“For example, the memory controller 103 includes a microprocessor and is connected to the storage I/F 102, the flash memory 107, and the DRAM 106.”)];  
at least one memory coupled to the at least one processing unit and having instructions to be executed by the at least one processing unit stored thereon [figs. 2-3; pars. 0054, 0143 – (“The respective configurations, functions, and the like may be realized by software by a processor analyzing and executing a program that realizes each of the functions. Information of a program, a table, a file, or the like that realizes each of the functions can be stored in a recording device such as a memory, a hard disk, or an solid state drive (SSD) or a recording medium such as an IC card, an SD card, or a DVD.”)]
comparing, based on a request for overwriting target data in a storage area to cover original data, a first compression ratio of the target data with a second compression ratio of the original data [fig. 9A; pars. 0106-0109, particularly par. 0109 – The compression ratios of the original data and the updated data are determined and compared. Count values according to the comparison are stored in count value 721 of the table. (“For example, if stored data compressed with the first method at a compression ratio of 30% is updated to data compressed with the first method at a compression ratio of 70%, the value of the count value 721 in a range of 21% to 40% decrements by one, and the value of the count value 721 in a range of 61% to 80% increments by one.”)];  
in accordance with a determination that the first compression ratio is larger than the second compression ratio, compressing the target data into a plurality of data fragments at the first compression ratio [fig. 9A; pars. 0106-0109, particularly par. 0109 – Update data is compressed and stored to overwrite originally compressed data whether or not the update data has a lower or higher compression ratio. (“For example, if stored data compressed with the first method at a compression ratio of 30% is updated to data compressed with the first method at a compression ratio of 70%, the value of the count value 721 in a range of 21% to 40% decrements by one, and the value of the count value 721 in a range of 61% to 80% increments by one.”). Alternatively, as will be discussed below, Pletka et al. disclose making storage decisions according to the size of update data as compared to original data.];  
However, Mizushima et al. do not specifically disclose:
the instructions causing the device to perform acts comprising:
storing the plurality of data fragments in a plurality of overwriting segments in the storage area, the plurality of overwriting segments being previously used for storing corresponding fragments of the original data; and 
storing at least one padding data fragment in at least one free sector interleaved with the plurality of overwriting segments and/or free sectors in the plurality of overwriting segments. 
In the same field of endeavor, Pletka et al. disclose:
the instructions causing the device to perform acts comprising:
storing the plurality of data fragments in a plurality of overwriting segments in the storage area, the plurality of overwriting segments being previously used for storing corresponding fragments of the original data [pars. 0058, 0074 – When the updated data of the strip is equal to or smaller than the original data, it is written to the storage device that stored the original strip. However, flash memory is typically not updated in-place, as it must be erased before it can be overwritten. Pletka et al. Disclose that the invention may be practiced using a conventional hard disk drive. Hard disks may be directly overwritten. One would be motivated to use a hard disk instead of a flash memory in order to provide a more cost effective mass storage device. (“That is, when the new data strip has the same compressed size or a smaller compressed size that the old data strip the old data strip and the old parity strip are read from their respective storage devices and XORed with the new data strip (which is padded with zeroes for the parity calculation if the compressed size of the new data strip is smaller than the old data strip). The new parity strip is written to the storage device that stored the old parity strip and the new data strip is written to the storage device that stored the old data strip” … “In addition, although embodiments have been described that include use of an NVM such as a phase change memory (PCM), it should be appreciated that embodiments of the present invention can also be used with other types of non-volatile random access memory (NVRAM) including, for example, flash memory, as well as traditional rotational hard drives (HDDs), shingled magnetic recording hard disk drives (SMR HDDs) and combinations thereof.”)]; and 
storing at least one padding data fragment in at least one free sector interleaved with the plurality of overwriting segments and/or free sectors in the plurality of overwriting segments [par. 0021 – Padding data may be stored. Strips together form a stripe, such that, padding data of strips is interleaved with the data of the strips in the stripe. One would be motivated to store the padding data in order to avoid adding and removing the padding data during parity calculation. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizushima et al. to include compressing data, as taught by Pletka et al., in order to provide the fault tolerance of RAID while more effectively performing compression as compared to conventional RAID compression techniques.

Claim 11 (as applied to claim 10 above):
Pletka et al. disclose wherein storing at least one padding data fragment 
in at least one free segment interleaved with the plurality of overwriting segments and/or free sectors in the plurality of overwriting segments comprises: 
determining candidate padding segments of the storage area [par. 0021 – It is determined which strips are sized less than the largest strip. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)]
determining, from the determined candidate padding segments, the free segments and the free sectors based on locations of sectors storing the plurality of data fragments in the overwriting segments [par. 0021 – It is determined how much of the strip to pad based on how much data is stored in the strip versus the size of the largest strip. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)]; and 
storing the padding data fragments in at least one of the free segments and the free sectors [par. 0021 – Strips are padded. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)]. 

Claim 15 (as applied to claim 10 above):
Pletka et al. disclose:
wherein at least one free segment interleaved with the plurality of overwriting segments is positioned between a starting overwriting segment and an ending overwriting segment of the plurality of overwriting segments [par. 0021 – Strips together form a stripe, such that, padding data of strips is interleaved with the data of the strips in the stripe. Free segments exist in the empty space between the data portions of compressed strips. Padding data may be stored in the free segments. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)]. 
 
Claim 16 (as applied to claim 10 above):
Pletka et al. disclose:
wherein the storage area is divided into a plurality of segments based on a starting sector index and a segment length of the storage area [fig. 7; pars. 0002, 0022, 0056, 0059 - The storage is divided into logical pages, physical pages, strips, and stripes.]. 
 
Claim 17 (as applied to claim 10 above):
Pletka et al. disclose:
wherein the padding data fragments are different from the data fragments [par. 0056 – Data is padded with zeroes. (“For parity calculations, all compressed data strips smaller than the largest compressed data strip are padded with zeroes to be the same size as the largest compressed data strip.” … “It should be appreciated that data patterns other than zeros may be used for the padding.”)]. 
 
Claim 18 (as applied to claim 10 above):
Pletka et al. disclose wherein storing at least one padding data fragment in at least one free segment interleaved with the plurality of overwriting segments or free sectors in the plurality of overwriting segments comprises: 
storing the at least one padding data fragment in the free segments between the starting overwriting segment and the ending overwriting segment of the plurality of overwriting segments and/or in the free sectors of the plurality of overwriting segments, such that the plurality of data fragments are continuous [par. 0021 – Strips together form a stripe, such that, padding data of strips is interleaved with the data of the strips in the stripe. Free segments exist in the empty space between the data portions of compressed strips. Padding data may be stored in the free segments. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)].

Claim 19:
Mizushima et al. disclose a computer program product having a non-transitory computer readable medium which stores a set of instructions to overwrite data; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of [figs. 2-3; pars. 0054, 0143 – (“The respective configurations, functions, and the like may be realized by software by a processor analyzing and executing a program that realizes each of the functions. Information of a program, a table, a file, or the like that realizes each of the functions can be stored in a recording device such as a memory, a hard disk, or an solid state drive (SSD) or a recording medium such as an IC card, an SD card, or a DVD.”)]: 
comparing, based on a request for overwriting target data in a storage area to cover original data, a first compression ratio of the target data with a second compression ratio of the original data [fig. 9A; pars. 0106-0109, particularly par. 0109 – The compression ratios of the original data and the updated data are determined and compared. Count values according to the comparison are stored in count value 721 of the table. (“For example, if stored data compressed with the first method at a compression ratio of 30% is updated to data compressed with the first method at a compression ratio of 70%, the value of the count value 721 in a range of 21% to 40% decrements by one, and the value of the count value 721 in a range of 61% to 80% increments by one.”)];  
in accordance with a determination that the first compression ratio is larger than the second compression ratio, compressing the target data into a plurality of data fragments at the first compression ratio [fig. 9A; pars. 0106-0109, particularly par. 0109 – Update data is compressed and stored to overwrite originally compressed data whether or not the update data has a lower or higher compression ratio. (“For example, if stored data compressed with the first method at a compression ratio of 30% is updated to data compressed with the first method at a compression ratio of 70%, the value of the count value 721 in a range of 21% to 40% decrements by one, and the value of the count value 721 in a range of 61% to 80% increments by one.”). Alternatively, as will be discussed below, Pletka et al. disclose making storage decisions according to the size of update data as compared to original data.];  
However, Mizushima et al. do not specifically disclose:
storing the plurality of data fragments in a plurality of overwriting segments in the storage area, the plurality of overwriting segments being previously used for storing corresponding fragments of the original data; and 
storing at least one padding data fragment in at least one free segment interleaved with the plurality of overwriting segments and/or free sectors in the plurality of overwriting segments.
In the same field of endeavor, Pletka et al. 
storing the plurality of data fragments in a plurality of overwriting segments in the storage area, the plurality of overwriting segments being previously used for storing corresponding fragments of the original data [pars. 0058, 0074 – When the updated data of the strip is equal to or smaller than the original data, it is written to the storage device that stored the original strip. However, flash memory is typically not updated in-place, as it must be erased before it can be overwritten. Pletka et al. Disclose that the invention may be practiced using a conventional hard disk drive. Hard disks may be directly overwritten. One would be motivated to use a hard disk instead of a flash memory in order to provide a more cost effective mass storage device. (“That is, when the new data strip has the same compressed size or a smaller compressed size that the old data strip the old data strip and the old parity strip are read from their respective storage devices and XORed with the new data strip (which is padded with zeroes for the parity calculation if the compressed size of the new data strip is smaller than the old data strip). The new parity strip is written to the storage device that stored the old parity strip and the new data strip is written to the storage device that stored the old data strip” … “In addition, although embodiments have been described that include use of an NVM such as a phase change memory (PCM), it should be appreciated that embodiments of the present invention can also be used with other types of non-volatile random access memory (NVRAM) including, for example, flash memory, as well as traditional rotational hard drives (HDDs), shingled magnetic recording hard disk drives (SMR HDDs) and combinations thereof.”)]; and 
storing at least one padding data fragment in at least one free segment interleaved with the plurality of overwriting segments and/or free sectors in the plurality of overwriting segments [par. 0021 – Padding data may be stored. Strips together form a stripe, such that, padding data of strips is interleaved with the data of the strips in the stripe. One would be motivated to store the padding data in order to avoid adding and removing the padding data during parity calculation. (“For parity calculations, smaller compressed data strips are padded with zeroes such that all compressed data strips are a same size as a largest compressed data strip.” … “It should be appreciated that padding is usually only used for the parity calculation and is not usually stored in the storage devices.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizushima et al. to include compressing data, as taught by Pletka et al., in order to provide the fault tolerance of RAID while more effectively performing compression as compared to conventional RAID compression techniques.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al. (Pub. No. US 2019/0205035) in view of Pletka et al. (Pub. No. US 2019/0212949) as applied to claims 2 and 11 above, respectively, and further in view of Palmer et al. (Pub. No. US 2015/0052393).

Claims 3 and 12 (as applied to claims 2 and 11 above, respectively):
Mizushima et al. and Pletka et al. disclose all the limitations above but do not specifically disclose, wherein determining candidate padding segments of the storage area comprises: 
generating a first bitmap indicative of writability of a segment in the storage area;  
determining, based on the first bitmap, an unwritable segment of the storage area; and 
determining segments except for the unwritable segment of the storage area as the candidate padding segments. 
In the same field of endeavor, Palmer et al. disclose:
generating a first bitmap indicative of writability of a segment in the storage area [pars. 0065-0066 – Known Bad Pages Map and Grown Bad Pages Map are generated. (“Known Bad Pages Map—This is a bitmap which has one bit to represent every page in the stripe. If a bit is on, it indicates that the corresponding page in the stripe is known (before the back up operation begins) to belong to a bad block.” … “Grown Bad Pages Map—This is also a bitmap which has one bit to represent every page in the stripe. If a bit is on, it indicates that a particular page in the stripe belongs to a block that was discovered to be bad some time during the back up operation”)];  
determining, based on the first bitmap, an unwritable segment of the storage area [pars. 0065-0066 – Bad pages are unwritable. (“Known Bad Pages Map—This is a bitmap which has one bit to represent every page in the stripe. If a bit is on, it indicates that the corresponding page in the stripe is known (before the back up operation begins) to belong to a bad block.” … “Grown Bad Pages Map—This is also a bitmap which has one bit to represent every page in the stripe. If a bit is on, it indicates that a particular page in the stripe belongs to a block that was discovered to be bad some time during the back up operation”)]; and 
determining segments except for the unwritable segment of the storage area as the candidate padding segments [pars. 0065-0066 – Pages not indicated as bad may be written. The combination provides that the good pages may store padded data, as taught by Pletka et al. (“Known Bad Pages Map—This is a bitmap which has one bit to represent every page in the stripe. If a bit is on, it indicates that the corresponding page in the stripe is known (before the back up operation begins) to belong to a bad block.” … “Grown Bad Pages Map—This is also a bitmap which has one bit to represent every page in the stripe. If a bit is on, it indicates that a particular page in the stripe belongs to a block that was discovered to be bad some time during the back up operation”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mizushima et al. and Pletka et al. to include bad pages bitmaps, as taught by Palmer et al., in order to avoid attempting to store data in known defective storage locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



6 May 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139